ORDER

PER CURIAM.
AND NOW, this 23rd day of January, 1998, it is ordered that petitioner’s emergency motion for a stay of execution pending the filing and resolution of a petition for a writ of certiorari is GRANTED. The execution shall be stayed pending action by the United States Supreme Court on the petition for certiorari from this Court’s ruling in Commonwealth v. Hawkins, 549 Pa. 352, 701 A.2d 492 (1997). The stay shall expire if petitioner fails to timely file a petition for writ of certiorari in the United States Supreme Court.